Citation Nr: 0925677	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in January 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In March 2009, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in April 2009.  In May 
2009, the Board informed the appellant that it had requested 
a specialist's opinion in conjunction with the adjudication 
of his appeal, provided him a copy of the opinion and 
indicated that he was entitled to submit additional evidence 
or argument provided within 60 days of the date of that 
letter.  In June 2009 the Veteran's representative responded 
on behalf of the Veteran.  As such, the Board will proceed 
with the consideration of his case.

The Board notes that in a rating decision dated in July 2007 
the Veteran's claim of entitlement to total disability based 
on individual unemployability (TDIU) was denied.  In 
September 2007, the Veteran filed a notice of disagreement 
(NOD) regarding the denial of entitlement to TDIU.  The RO 
issued a statement of the case (SOC) in May 2008.  The 
Veteran has not filed a substantive appeal on the issue of 
entitlement to TDIU.  See 38 C.F.R. § 20.202 (2008).  
Accordingly, that issue no longer remains in appellate status 
and no further consideration is required.





FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by favorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

3.  The Veteran's back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

4.  The Veteran's back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

5.  The Veteran's back disability is not productive of 
erectile dysfunction or bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Background

In March 2004 the Veteran filed a claim for a rating in 
excess of 20 percent for his service-connected back 
disability.  In the substantive appeal, the Veteran reported 
that the condition had worsened to the point that he could 
not bend without pain.  

In June 2004 the Veteran underwent a private spine 
examination.  The Veteran complained of severe low back pain.  
Upon physical examination the Veteran was reported to have 17 
degrees of left lateral flexion, 19 degrees of right lateral 
flexion, 28 degrees of flexion, and 17 degrees of extension.  
Range of motion tests were noted to have been performed with 
the J-Tech Tracker Computerized Dual Inclinometer system.  
The examiner reported that knee extension (L4 motor nerve) 
strength testing revealed a material deficit on the left side 
(27%), ankle plantar flexion (S1 motor nerve) strength 
testing revealed a material defect on the left side (31%), 
and ankle dorsiflexion (L5 motor nerve) strength testing 
revealed a material deficit on the left side (60%).

In July 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) orthopedic examination.  The Veteran reported 
that he had pain in his back that radiated down his left leg 
and that his left leg felt weak.  He denied any bowel or 
bladder symptoms.  Upon examination the Veteran's back was 
found to have a range of motion of 50 degrees of flexion, 
five degrees of extension, 20 degrees of right and left 
lateral flexion, and two degrees of right and left lateral 
rotation.  Repeated motion was found to reduce the Veteran's 
range of motion by approximately 10 percent.  No reflex, 
sensory or motor defects were found in the lower extremities.  
He did have a positive straight leg raise test on the left 
but no weakness was present.  The Veteran was diagnosed with 
degenerative disc disease with radiculitis lumbar spine.

Subsequently, in an August 2004 rating decision, the RO 
denied the Veteran's claim for an evaluation in excess of 20 
percent disabling.

The Veteran was afforded another VA C&P orthopedic 
examination in May 2007.  The Veteran reported urinary 
incontinence and frequent urination of once every two to 
three hours.  He stated that he has erectile dysfunction.  
The Veteran reported that he has had back spasms, fatigue, 
decreased motion, stiffness, weakness and pain that radiates 
down his left leg.  He said his pain was severe and constant 
and he had severe flare ups every three to four months for 
two to four weeks when he did increased activities such as 
bending.  Upon examination the Veteran's back was found to 
have a range of motion of 40 degrees flexion, 15 degrees 
extension, 15 degrees left lateral flexion, 15 degrees right 
lateral flexion, 12 degrees left lateral rotation, and 13 
degrees right lateral rotation and there was objective 
evidence of pain.  He also had pain on repetitive motion and 
additional limitation on extension to 12 degrees.  Sensory 
examination in the lower extremities was normal and rectal 
examination showed no evidence of motor, sensory or 
neurological deficits.  The Veteran was diagnosed with 
degenerative disc disease, spondylosis and mild 
spondylolisthesis.  The examiner reported that the Veteran 
retired in 2004 and that the condition had a mild effect 
shopping, bathing, dressing, toileting and grooming.  The 
condition had no effect on feeding, and a moderate effect on 
chores and recreation.  The condition prevented sports and 
exercise.  

The Veteran's VA medical records dated September 2002 to June 
2007 and private medical records dated May to June 2004 are 
consistent with the results of the May 2007 VA examination.  
The medical records reveal that the Veteran has been treated 
continuously for his back disability and that he has been 
prescribed Viagra to treat his erectile dysfunction and 
acetaminophen with codeine for pain.  A treatment record 
dated in May 2004 indicated that the Veteran had a flare up 
of back pain since his last visit.  Heat and tramadol were 
recommended.  In May 2005, the Veteran reported during a VA 
outpatient visit that he had bent over and strained his back.  
He stated that tramadol helped his back some of the time but 
not when the pain was bad.  Physical examination indicated 
that he had a low back strain.  The recommended treatment was 
Motrin and flexoril.  In January 2007, the Veteran was seen 
complaining of low back pain that became 8/10 one week prior.  
The Veteran reported that the pain radiated to the side and 
posterior left leg.  The pain was sharp and hurt with bending 
and twisting.  Physical examination revealed that he had pain 
with left lateral flexion, rotation and forward flexion.  He 
had 5/5 strength in each lower extremity but complained of 
numbness on the back part of the left leg.  

In July 2008 the Veteran was afforded a VA C&P spine 
examination.  The Veteran indicated that he injured his spine 
in service lifting a heavy object and that the condition has 
become more severe over time.  He reported that he gets pain 
if he tries to walk on a treadmill more than ten minutes.  
The Veteran stated that he obtains relief from his pain by 
resting and most of the time has to sit down to rest.  He 
indicated that his pain radiates into the left lower 
extremity above the ankle.  He reported that there had been 
numbness on the bottom of the left foot.  He denied loss of 
bladder and/or bowel control.  The Veteran reported erectile 
dysfunction for which he is prescribed Levitra.  He used a 
cane to ambulate due to the left lower extremity pain; 
however, he was able to ambulate with short steps without its 
assistance.  The Veteran indicated that he uses a lumbosacral 
support at home.  The Veteran reported that he did not 
require any assistance with activities of daily living.  Upon 
physical examination, the Veteran's spine showed reversal of 
the lumbar lordosis with a large mass on the right lumbar 
region at approximately the level of L2.  The mass was 
nontender.  The Veteran ambulated favoring the left lower 
extremity and claimed to be unable to ambulate tandem even 
though heel-strike and toe-off were normal.  Manual muscle 
testing showed no weaknesses on the left lower extremity.  
The Veteran had good pulses.  He had preserved sensation to 
pinprick and touch.  He had decreased patellar and Achilles 
reflexes equal bilaterally.  Straight leg raising test was 
positive on the left and negative on the right.  Range of 
motion of the lumbar spine was 60 degrees of flexion, 15 
degrees of lateral flexion, 30 degrees of rotation, and 10 
degrees of extension.  Repetitive motion of the Veteran's 
lumbar spine was noted to further decrease the forward 
flexion of the spine to 50 degrees on the basis of increased 
pain.  Fatigability, weakness, and endurance do not play a 
role in the reduction or the range of motion with repetitive 
movement.  X-rays performed in June 2008 were noted to reveal 
osteoarthritic changes with osteophyte formation and 
narrowing of the disk space at L5-S1.  The examiner rendered 
the opinion that the Veteran's associated disorders 
consisting of weakness of the left lower extremity and 
radiating pain with radiculopathy to the left lower extremity 
are at least as likely as not related to the Veteran's 
degenerative disk disease of the lumbar spine.  

In March 2009, the Board requested the opinion of a medical 
specialist from VHA.  In April 2009 a VA urologist reviewed 
the claims folder and rendered the opinion that the Veteran's 
erectile dysfunction was not neurologic in origin.

B.  Back Disability

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Under Diagnostic Code 5243 intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks, during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

As noted above, the preponderance of the medical evidence 
reveals that the Veteran's back disability is not manifested 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or by favorable ankylosis of the entire 
thoracolumbar spine.  Examinations in July 2004, May 2007, 
and July 2008 revealed forward flexion measurements of 50 
degrees, 40 degrees, and 60 degrees respectively.  In 
addition, the examinations do not reveal forward flexion 
limited to 30 degrees or less due to pain or repetitive 
motion.  Although it is noted that the Veteran did have 
additional limitation of motion to 45 degrees with pain and 
to 50 degrees due to pain upon the July 2004 and July 2008 VA 
examinations respectively, this does not more nearly 
approximate the criteria for a higher rating of 40 percent.  
Instead, it shows that he meets the criteria for the 20 
percent rating as his forward flexion, with pain, is greater 
than 30 degrees but not greater than 60 degrees.  

The Board acknowledges that in the report of a private 
examination, dated in June 2004, the Veteran noted to have a 
forward flexion of 28 degrees.  However, the physician 
indicated that the range of motion of the Veteran's spine was 
performed using a J-Tech Tracker Computerized Dual 
Inclinometer system rather than a goniometer as is required 
by 38 C.F.R. § 4.46.  Moreover, the other evidence of record, 
including a VA examination that was completed shortly after 
that private examination, shows that his limitation of motion 
is not limited to 30 degrees or less.  Accordingly, the 
preponderance of the evidence is against a finding that the 
Veteran's back disability manifests a forward flexion of 30 
degrees or less, and an evaluation in excess of 20 percent 
disabling for the orthopedic manifestations of the Veteran's 
back disability is not warranted.

The Veteran has reported that he experiences pain, numbness, 
spasms, fatigue, stiffness weakness and paresthesias related 
to his back disability.  The Veteran indicates that his pain 
increases in intensity after lying down.  He reports that his 
pain is severe and constant and radiates down the left leg.  
He also reports that the condition flares every three to four 
months for two to four weeks.  While these reports have been 
considered, the Board finds that a higher rating is not 
warranted in light thereof as the preponderance of the 
medical evidence, which fully assessed the Veteran's low back 
disability as discussed above, shows that the criteria for a 
higher schedular rating are not met.  Moreover, the reports 
of flare ups have been considered but the July 2008 examiner 
reported that an opinion as to further decrease of the range 
of motion during the flare ups would be based on speculation 
and thus an opinion would not be given.  As such, the Board 
finds that the medical evidence outweighs the Veteran's lay 
statements that his symptoms warrant higher ratings.  
Therefore, entitlement to an evaluation in excess of 20 
percent disabling for the orthopedic manifestations of his 
back disability is denied.  The Board has considered whether 
staged ratings are warranted in this case pursuant to Hart, 
however, the disability picture has not varied during the 
course of the claim period such that distinct ratings are 
warranted for distinct periods of time.  At no time covered 
by this appeal did the Veteran meet the criteria for a higher 
rating.

The Board has considered whether a higher evaluation is 
warranted pursuant to DeLuca, supra.  However, the Board 
finds that the Veteran's back disability does not manifest 
any fatigability, increased weakness, or lack of endurance 
with repetitive movement.  In addition, the Board notes that 
the reduction of the range of motion produced by pain on 
repetitive movement is considered in the Veteran's current 20 
percent evaluation.
 
The Board considered and found inapplicable Diagnostic Code 
5243 because the Veteran is not diagnosed with intervetebral 
disc syndrome has not required bed rest prescribed by a 
physician.


C.  Separate Ratings for Neurological Impairments

Pursuant to Note (1) following the General Formula for 
Diseases and Injuries of the Spine, any neurologic 
abnormalities related to the Veteran's back disability are to 
be evaluated separately under the appropriate code.  In this 
case, radiculopathy to the left lower extremity has been 
related to the Veteran's service-connected back disability by 
the medical evidence.

Under 38 C.F.R § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 
60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy; an 80 percent evaluation 
requires complete paralysis of the sciatic nerve.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's back disability is manifested by left side pain 
that radiates down the left leg.  The pain increases in 
severity after lying down and when he gets up.  The Veteran 
described the pain as daily, severe, and constant.  The 
evidence does not reveal that the Veteran's left extremity 
radiculopathy is anything but subjectively weak and painful.  
While the report of the private examination, dated in June 
2004, indicated that the Veteran experienced "a MATERIAL 
deficit," this evidence is outweighed by the lack of any 
indication of any muscle weakness or other sensory deficits 
due to the Veteran's back condition in the reports of 
examinations dated in July 2004, May 2007, and July 2008.  
While the July 2008 examiner indicated that the Veteran 
reported some weakness of the lower extremity and that this 
weakness was related to the service-connected disability, the 
examiner did not find any objective evidence of weakness on 
manual muscle testing.  Moreover, while decreased patellar 
and Achilles reflexes were noted to be equal bilaterally, 
straight leg raising on the right was negative.  There is no 
objective evidence of motor loss or sensory loss due to the 
radiculopathy and therefore, the Veteran's subjective 
complaints of weakness and pain due to the left extremity 
radiculopathy warrant a 10 percent evaluation, but not 
higher, for mild incomplete paralysis of the sciatic nerve.  

The Board has considered whether separate evaluations are 
warranted for erectile dysfunction or bladder impairment.  In 
that regard, it is noted that the Veteran reported that he 
has erectile dysfunction due to the service-connected 
disability and that a May 2007 VA examiner indicated without 
explanation that the Veteran had a history of bladder 
impairment that was not unrelated to the service-connected 
disability.  However, after review of the claims folder, a VA 
urologist rendered the opinion that the Veteran's erectile 
dysfunction is not neurologic in origin.  The opinion was 
supported by a rationale and there is no competent opinion to 
the contrary.  While the Veteran feels the erectile 
dysfunction is related to the back disability, the Board 
notes that the Veteran is not competent to render an opinion 
associating any urinary incontinence or erectile dysfunction 
with his back disability.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the May 2007 examiner did not provide a 
rationale for the above-referenced statement and the Veteran 
reported during the July 2004 and July 2008 examinations that 
he did not have any loss of bladder control.  As such, 
separate evaluations for the Veteran's erectile dysfunction 
and reported urinary incontinence as neurological impairments 
associated with the Veteran's degenerative disc disease are 
not warranted.

II.  Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's back disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his back disability has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in a May 2004 VCAA letter that he 
could submit evidence showing his service-connected lumbar 
strain condition had increased in severity.  The Veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The Veteran was 
told to inform the RO of dates of treatment at VA facilities 
so those records could be obtained.

The Board notes that the VCAA letter failed to notify the 
Veteran to provide the general criteria applicable to 
increased ratings for the Veteran's lumbar strain disorder 
and, therefore, the letter did satisfy the requirements of 
Vazquez. 

In this case, the Board finds that there is no prejudice to 
the appellant as a reasonable person would be expected to 
understand from the notices provided, to include the notice 
letter, the rating decision, and the statement of the case, 
what information or evidence was required for an increased 
rating to be granted.  The letter informed him of the types 
of evidence that could be submitted and the decision and 
statement of the case together provided him with notice of 
the criteria applicable to his claim and the reasons his 
claims were denied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Pinnacle Medical, Inc., dated May 2004 to June 
2004.  The appellant was afforded VA medical examinations in 
July 2004, May 2007, and January 2008, and a medical opinion 
was obtained from a specialist upon request of the Board.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for the service-
connected back disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits a separate 10 percent evaluation for left-
sided mild incomplete paralysis of the sciatic nerve is 
granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


